                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,
            Plaintiff,

      vs.                                              No. 96-10076-03-JTM

KERRY DEVIN O’BRYAN,
            Defendant.




                            MEMORANDUM AND ORDER




      This matter is before the court on defendant’s Motion for Reconsideration of the

its recent order denying his request for relief under the First Step Act (FSA) (Dkt. 229).

Defendant argues that the court erred in failing to order his immediate release based

upon 18 U.S.C. § 3582(c)(1)(A)(i). He argues that he is entitled to a sentencing reduction

based upon the sentencing factors sent out in 18 U.S.C. § 3553(a).

      The court has reviewed the pleadings, and determines that reconsideration is

appropriate. The court in its prior order gave particular attention to defendant’s request

for relief based upon his daughter’s recent hospitalization, and also noted the severity

of the defendant’s underlying offense. However, the core thrust of the defendant’s

motion is whether the sentence should be modified in light of the FSA’s modification of

sentencing for offenses under § 924(c), and the court did not fully address the Section
3553(a) factors. In addition, recent decisions addressing the authority of courts to grant

FSA relief under Section 3582(c)(1)(A) support a fuller exploration of the defendant’s

underlying motion.

       Accordingly, the court grants O’Bryan’s current motion and will reconsider the

issue of a § 3582(c)(1)(A) sentence reduction as presented by his original motion. That

motion (Dkt. 229) has been fully briefed, with both Response (Dkt. 230) by the

government and Reply (Dkt. 233) by O’Bryan, and is ripe for resolution.

       Under § 3582(c)(1)(A), the court “may reduce the term of imprisonment” if there

are “extraordinary and compelling reasons” for this result. Here, the defendant received

a sentence of 351 months imprisonment, based largely on the pre-FSA approach of

“stacking” § 924(c) offenses. The FSA clarified that § 924(c) counts can only be stacked if

the second offense occurs after a final conviction on the first offense. Section 403, 132

Stat. at 5194, 5221–22. Had O’Bryan been convicted of the same firearems offenses

today, he would be facing ten years imprisonment rather than twenty-five. Does the

FSA’s modification of the § 924(c) sentencing regime constitute an “extraordinary and

compelling reason” for a sentencing reduction?

       Considered on the merits and in light of recent decisions, the court concludes

that O’Bryan’s initial motion should be granted. Notably, the only rationale offered by

the government for opposing the relief sought is the contention that Congress did not

specify that Section 403 of the FSA should apply retroactively. See Dkt. 230, at 2 (citing,

e.g., United States v. Drayton, No. CR 10-20018-01-KHV, 2019 WL 464872, at *2 (D. Kan.

                                            2
Feb. 6, 2019). However, this simply establishes that a defendant sentenced before the

FSA is not automatically entitled to resentencing; it does not mean that the court may not

or should not consider the effect of a radically changed sentence for purposes of

applying § 3582(c)(1)(A). That is, the fact that the FSA changes in § 924(c) were not

explicitly retroactive is “relevant [but] ultimately has little bearing” on whether the

court is empowered to act under Section 3582, because “[i]t is not unreasonable for

Congress to conclude that not all defendants convicted under § 924(c) should receive

new sentences, even while expanding the power of the courts to relieve some defendants

of those sentences on a case-by-case basis. United States v. Maumau, No. 08-00758-TC-11,

2020 WL 806121, at *7 (D. Utah Feb. 18, 2020).

      Previously, the Bureau of Prisons had sole discretion to determine whether the

circumstances of a case warranted a shortened sentence. The FSA altered Section 3582

by providing for judicial review of this decision in some cases. In the wake of the First

Step Act, numerous courts have recognized the court can determine whether

extraordinary and compelling reasons exist to modify a sentence — and may do so

under the “catch all” provision similar to that recognized in U.S.S.G. Manual § 1B1.13

n.1(D), that is, “an extraordinary and compelling reason other than, or in combination

with, the reasons described in subdivisions (A) through (C)” relating to prisoner health

or family relations. See Maumau, 2020 WL 806121, at *3 (citing cases).

      In Maumau, the court concluded that the drastic reduction in § 924(c) sentences

with its elimination of stacking did provide an extraordinary and compelling reason,

                                            3
which—in combination with other circumstances in the case—warranted a modification

of the defendant’s sentence. Similarly, in United States v. Urkevich, No. 03-37, 2019 WL

6037391 (D. Neb. Nov. 14, 2019), the court granted a defendant’s motion on similar

grounds, noting “specifically the injustice of facing a term of incarceration forty years

longer than Congress now deems warranted for the crimes committed.” See also United

States v. Brown, 411 F. Supp. 3d 446, 453 (S.D. Iowa 2019) (“district court assessing a

compassionate release motion may still consider the resulting sentencing disparity”

caused by the FSA in § 924(c) cases).

       As indicated earlier, the only rationale offered by the government in opposition

to defendant’s motion is that Section 403 of the FSA is not retroactive. It offers no

rejoinder to the prison record evidence submitted by O’Bryan indicating rehabilitation

progress and favorable behavior. The government has not shown that additional

imprisonment will serve the interests of deterrence, or is necessary to protect the public.

Nor has it disputed the defendant’s calculation of the radically different sentence he

would have received if he were subject to the FSA.

       O’Bryan’s crimes were indeed serious, but they would be appropriately

punished by 60 months on each § 924(c) offense, coupled with 51 months on the

remaining counts, all running consecutively. That is, the defendant has already served

well in excess of the sentence of 171 months which would have satisfied the § 3553

factors.



                                            4
      IT IS ACCORDINGLY ORDERED this day of February, 2020, that the

Defendant’s Motion for Reconsideration (Dkt. 246) and Motion for Reduction (Dkt. 229)

are granted; and the court directs the United States Probation Office to prepare

a new judgment imposing a new sentence of 171 months imprisonment and

three years of supervised release. This term of imprisonment is comprised of 51

months imprisonment     as   to   Counts   1,   3,   5,   and   7,   each   count   to   run

concurrently with each other; 60 months imprisonment on Count 6, to run

consecutively to other counts; 60 months imprisonment as to Count 8, to run

consecutively to the preceding counts; and three years supervised release, each count,

to run concurrently with each other.

                                  J. Thomas Marten
                                  J. Thomas Marten, Judge




                                           5
